UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 1-5152 PACIFICORP 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232 503-813-5000 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesTNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer T Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨NoT All of the shares of outstanding common stock are indirectly owned by MidAmerican Energy Holdings Company, 666Grand Avenue, Des Moines, Iowa. As of April30, 2010, 357,060,915shares of common stock were outstanding. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Exhibit Index 39 2 PART I Item1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders PacifiCorp Portland, Oregon We have reviewed the accompanying consolidated balance sheet of PacifiCorp and subsidiaries (“PacifiCorp”) as of March31, 2010, and the related consolidated statements of operations, cash flows, changes in equity and comprehensive income for the three-month periods ended March31, 2010 and 2009. These interim financial statements are the responsibility of PacifiCorp’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of PacifiCorp and subsidiaries as of December31, 2009, and the related consolidated statements of operations, cash flows, changes in equity and comprehensive income for the year then ended (not presented herein); and in our report dated March1, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Portland, Oregon May7, 2010 3 PACIFICORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in millions) Asof March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable from affiliates - Inventories: Materials and supplies Fuel Derivative contracts Deferred income taxes 47 39 Other current assets 51 61 Total current assets Property, plant and equipment, net Regulatory assets Derivative contracts 37 43 Investments and other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PACIFICORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (continued) (Amounts in millions) Asof March31, December31, LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Income taxes payable to affiliate 40 - Accrued employee expenses 76 Accrued interest Accrued property and other taxes 79 67 Derivative contracts 70 85 Current portion of long-term debt and capital lease obligations 16 16 Other current liabilities 92 Total current liabilities Regulatory liabilities Derivative contracts Long-term debt and capital lease obligations Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies (Note8) Equity: PacifiCorp shareholders’ equity: Preferred stock 41 41 Common equity: Common stock – 750 shares authorized, no par value, 357shares issued and outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net - (6 ) Total common equity Total PacifiCorp shareholders’ equity Noncontrolling interest - 84 Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 PACIFICORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Amounts in millions) Three-Month Periods Ended March31, Operating revenue $ $ Operating costs and expenses: Energy costs Operations and maintenance Depreciation and amortization Taxes, other than income taxes 32 34 Total operating costs and expenses Operating income Other income (expense): Interest expense ) ) Allowance for borrowed funds 12 7 Allowance for equity funds 22 13 Interest income 1 3 Other, net - (1 ) Total other income (expense) ) ) Income before income tax expense Income tax expense 53 56 Net income Net income attributable to noncontrolling interest - 3 Net income attributable to PacifiCorp $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 PACIFICORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in millions) Three-Month Periods Ended March31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Provision for deferred income taxes 4 62 Changes in regulatory assets and liabilities 6 14 Other, net ) ) Changes in other operating assets and liabilities: Accounts receivable and other assets 93 66 Derivative collateral, net ) 13 Inventories ) ) Income taxes – affiliates, net 27 Accounts payable and other liabilities ) (5 ) Net cash flows from operating activities Cash flows from investing activities: Capital expenditures ) ) Purchases of available-for-sale securities - (3 ) Proceeds from sales of available-for-sale securities - 7 Other, net (6 ) 2 Net cash flows from investing activities ) ) Cash flows from financing activities: Net repayments of short-term debt - ) Proceeds from long-term debt - Preferred stock dividends (1
